DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 27, 2022 was received. Claims 1, 3-5, 7-11 and 16-18 were amended, claims 2 and 6 were cancelled and claims 19-21 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 28, 2022.

Claim Interpretation
The limitations which were previously marked as invoked 35 USC 112(f) are no longer considered to invoke 35 USC 112(f) because Applicant either amended them or in the case of the fixing vessel Applicant’s arguments sufficiently demonstrate that the term “vessel” provides sufficient structure to the limitation. 

Claim Rejections - 35 USC § 112
The rejection of claim 2 as indefinite under 35 USC 112(b) is withdrawn because that claim was cancelled. The rejections of claims 7-9 however are maintained and restated below.
Claim 7 recites the limitation "the injection rotation roller" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 9 depend from claim 7.




Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Zikeli et al. (US 2005/0015889) in view of Nakahara et al. (US 4,742,699) on claims 1, 3-5, 7-10 and 17 are maintained. The rejections are restated below. 
Regarding claim 1: Zikeli et al. discloses a device (22) for treating a fiber mass (21) which includes a counterpressure face on which a fiber mass is inserted, a press-roll arrangement (50) which impregnates the fiber mass (21) with a treatment fluid, where the press-roll arrangement (50) includes a press-roll (51) which is a rotation roller which is moved over the length of the fiber mass (21) by way of the fiber mass (21) being conveyed by a conveyor (44), where the press-roll (51) rotates as it is moved over the mass (21) in order to inject and impregnate the fiber mass (21) with treatment fluid (pars. 74, 77-78, 83-85, figures 1-2). Zikeli et al. further discloses that a plurality of passages (57) protrude from the cover body (60) which is the outer circumferential surface of the press-roll (51) and form injection nozzles on the outer peripheral surface (59) of the press-roll (51) which protrude outward from the cover body (60) (pars. 88-92, figure 2). Zikeli et al. still further discloses that a conveyor means (44) is provided which moves the fiber mass (21) across the press-roll (51) such that the press-roll (51) moves relative to the fiber mass (21) from one end to the other (par. 77, figures 1-2).
The limitations “putting a silica sol precursor” and “gelate the silica sol precursor” are deemed to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, the treatment fluid described by Zikeli et al. can be a silica sol precursor. 
Zikeli et al. fails to explicitly disclose an elevation member allowing the press-roll (51) to move vertically toward or away from the fiber mass (21). However, Nakahara et al. discloses a similar coating and impregnating device using a roll to supply a treatment fluid where the roll is provided with a screw element (23) provided on a mounting frame (1) which is adapted to raise or lower the upper roll in order to adjust the clearance between the roll and its counterpressure roll (col. 5 lines 11-44, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar elevation member as taught by Nakahama et al. for the device of Zikeli et al. because Nakahama et al. teaches that this allows the device to treat a wider variety of articles such as even very thick webs (col. 2 lines 54+, col. 3 lines 1-9).
Zikeli et al. and Nakahama et al. fail to explicitly disclose that the conveyer means (44) is provided “on” the elevation member. However, as shown in figure 1 of Nakahama et al. the screw element (23) is on the main supporting frame (1) for the roller, and in the case where the frame (1) is considered to correspond to the claimed elevation piece it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the frame (1) of Nakahama et al. and conveyor means (44) of Zikeli et al. to be connected, such that the conveyor means (44) is “on” the frame (1) because trying from a finite number of locations and configurations of elements is not considered to be a patentable advance (MPEP 2143) and simple rearrangement of parts is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 3: Zikeli et al. discloses that a plurality of passages (57) protrude from the cover body (60) which is the outer circumferential surface of the press-roll (51) and form nozzles on the outer peripheral surface (59) of the press-roll (51) which protrude outward from the cover body (60) (pars. 88-92, figure 2).
Regarding claim 4: Zikeli et al. shows that the fiber mass (21) passes by the press-roll (51) without the press-roll (51) changing its height (pars. 75-76, figures 1-2).
Regarding claims 5 and 17: Zikeli et al. discloses that the press-roll (51) is rotated by way of a driving means (82) such as an electric motor having a shaft (par. 123, figure 4). 
Regarding claim 7: Zikeli et al. shows that the height of the press-roll (51) is set such that multiple injection passages (57) are inserted close to the bottom of the fiber mass (21) and also in the center of the fiber mass (21) (see figure 2, annotated below).
[AltContent: textbox (Nozzle at bottom surface)][AltContent: textbox (Nozzle at inner center)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    557
    622
    media_image1.png
    Greyscale

Regarding claims 8-9: Zikeli et al. and Nakahara et al. do not explicitly disclose when any height adjustments occur. However, the limitations involving when the elevation member adjusts the height are considered to be statements with regard to intended use of the apparatus. In the instance case the elevation member is capable of being used to adjust the height of the press-roll (51) at any point in the process. Regardless, as discussed above, both the primary and secondary height adjustments can be considered to be the single initial height adjustment which positions the press-roll (51) in the location seen in figure 2, where several passages (57) are located close to the bottom surface of the fiber mass (21) and several are located closer to the center of the fiber mass (21).
Regarding claim 10: Zikeli et al. discloses a number of treatment reservoirs (39-43) which supply the treatment fluid to the press-roll arrangements (50) (par. 76, figure 1). Similarly to the above, the limitation “supplying the silica sol precursor” is considered to be a statement with regard to intended use of the apparatus. In the instance case the treatment reservoirs (39-43) are capable of containing a silica sol precursor. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zikeli et al. in view of Nakahara et al. as applied to claims 1-10 and 17 above.
Regarding claim 19: Zikeli et al. and Nakahara et al. disclose the above combination in which the frame (1) of Nakahara et al. which contains the screw element (23) can be considered the claimed elevation piece where the frame (1) physically supports the roller (see Nakahara et al. figure 1). 
	Regarding claim 20: Zikeli et al. and Nakahara et al. disclose that the screw element (23) is a cylinder provided on the frame (1), such that the screw element (23) corresponds to the claimed cylinder which allows the shaft holders (4) of the frame (1), which can also alternatively be read as the elevation piece, to ascend or descend (Nakahara et al. (col. 5 lines 11-44, figures 1-2).
	Regarding claim 21: Zikeli et al. and Nakahara et al. disclose that the conveyor means (44) extends longitudinally from one end of the press-roll arrangement (50) to the other (Zikeli et al. figure 1) such that it must overlap the frame (1) and/or shaft holders (4) along the longitudinal axis of the cylinder in the combination. 

The claim rejections under 35 U.S.C. 103 as unpatentable over Zikeli et al. in view of Nakahara et al. as applied to claims 1-10 and 17 above, and further in view of Yeo et al. (US 2012/0025127) on claims 11-15 are maintained. The rejections are restated below. 
Regarding claim 11: Zikeli et al. fails to explicitly disclose a silica sol vessel, catalyst vessel or a mixing vessel, though Zikeli et al. does teach that the treatment fluid is supplied to the press-roll (51) via a supply line (pars. 38, 93, 104, figures 1-2 and 4). However, Yeo et al. discloses a similar treatment system for impregnating a fibrous matrix (101) that includes a water glass inlet (111) connected to a source of silica sol, an acidic or basic solution inlet (112) connected to a source of solution used as a gelling catalyst, and a reactor (110) equipped with a stirrer such that it is a mixing vessel (pars. 33, 43, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the water glass source, base catalyst source, and mixing vessel to perform the treatment process of Yeo et al. with the press-roll device of Zikeli et al. because Zikeli et al. is drawn to a device for use in any treatment of a fiber mass (pars. 1-2) such as that of Yeo et al. and use of a known process with a known apparatus is not considered to be a patentable advance when no unexpected results occur (MPEP 2143).
Regarding claims 12-14: Zikeli et al. and Yeo et al. teach that the sol can be prepared by mixing various organic silane compounds such as trimethylethoxysilane with organic solvents such as ethanol and that the gelling catalyst can be prepared by mixing an organic solvent such as ethanol with an acidic or basic catalyst (pars. 32-33, 35) but Zikeli et al. and Yeo et al. fail to explicitly disclose using hydrolyzed TEOS or ammonia water for the sol and for the gelling catalyst. However, it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Zikeli et al. and Yeo et al. meet the requirements of the claimed composition, Zikeli et al. and Yeo et al. clearly meet the requirements of these claims.
Regarding claim 15: Zikeli et al. discloses that the supply line (73) is connected to the rotation shaft of the press-roll (51) such that it is sealed within and freely rotatable (par. 104, figure 4). 

The claim rejection under 35 U.S.C. 103 as unpatentable over Zikeli et al. in view of Nakahara et al. as applied to claims 1-10 and 17 above and further in view of Fang et al. (US 2015/0174602) and Lerner et al. (US 5,313,884) on claim 16 is maintained. The rejection is restated below. 
Regarding claim 16: Zikeli et al. fails to explicitly disclose that the moving mechanism comprises a movable piece on which the rotation shaft and rotation member are installed and a screw piece configured for moving the movable piece from one end of the fiber mass to the other, as Zikeli et al. discloses that the fiber mass (21) is moved under the press-roll (51) and the press-roll (51) only moves relatively by motion of the fiber mass (21). However, Fang et al. discloses a similar roll coating apparatus in which either the roller itself may be moved across the substrate or the substrate can be advanced under the roller (see paragraph 38). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the moving mechanism of Zikeli et al. with one that moves the roller over the fiber mass (21) instead of the alternative as taught by Fang et al. because Fang et al. teaches that moving the roll instead of the substrate is functionally equivalent to moving the substrate and not the roll (par. 38). 
Zikeli et al. and Fang et al. still fail to explicitly disclose a movable piece holding the rotation shaft of the press-roll (51) and a screw piece which effects horizontal movement of the roll. However, Lerner et al. discloses a similar roll coating apparatus which is movable horizontally by way of slide block (106) on which the shaft (100) and rotation gear (104) is mounted and which communicates with a  solenoid motor (120) by way of a link rod (124) (col. 4 lines 46-66, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a horizontal movement mechanism as taught by Lerner et al. in place of the generic movement mechanism of Zikeli et al. and Fang et al. because Lerner et al. teaches that this is a functionally equivalent mechanism for effecting horizontal movement of a roller to a generic movement mechanism (col. 4 lines 46-66) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Zikeli et al., Fang et al. and Lerner et al. still fail to explicitly disclose a screw piece, and instead teach a link rod (124) and yolk shaft (122) for effecting the horizontal movement of the slide block (106). However, Lerner et al. also discloses a mechanism for effecting vertical movement of a roller which utilizes a lead screw (88) threadably engaged to a carriage block (82) (col. 4 lines 25-45, figure 3), and therefore it would have been obvious for one of ordinary skill in the art to substitute the link rod mechanism with the screw adjustment mechanism because Lerner et al. teaches that they are both effective for moving a roller in either a vertical or horizontal direction and simple substation of functional equivalents is not considered to be a patentable advance (MPEP 2143). 

The claim rejection under 35 U.S.C. 103 as unpatentable over Zikeli et al. in view of Nakahara et al. as applied to claims 1-10 and 17 above and further in view of Lerner et al. on claim 18 is maintained. The rejection is restated below. 
Regarding claim 18: Zikeli et al. discloses that the press-roll (51) is rotated by way of a driving means (82) such as an electric motor (par. 123) but fails to explicitly disclose that the roll (51) is attached to the motor by way of a motor driving shaft coupled to a driving gear which is connected to a driven gear on the rotation shaft of the roller by way of a chain or belt. However, Lerner et al. discloses a similar roll coating apparatus in which a roller (42) is connected to a motor (144) which has a driving gear sprocket (142) around a driving shaft and is coupled to a driven gear (104) on the shaft of the roller (42) by way of a chain (138) (col. 5 lines 1-19, figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a motor connection system as disclosed by Lerner et al. instead of the generic motor connection of Zikeli et al. because Lerner et al. shows that this is a functionally equivalent mechanism for connecting a roller to a motor to effect rotation (col. 5 lines 1-19) to a generic connection and simple substitution of functional equivalents is not considered to be a patentable advance.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Zikeli et al. and Nakahama et al. do not and cannot teach the moving piece being disposed on the elevation piece.
In response:
As indicated above, the frame of Nakahama et al. can also be considered the claimed “elevation piece” as it is an extremely broad phrase. It is obvious to arrange the conveyor means of Zikeli et al. which spans the length of the process line to be physically contacting the frame in the combination, and the limitation “the moving piece is disposed on the elevation piece” is again sufficiently broad such that any contact between the two elements can read on that phrase. In general, the terms “elevation piece” and “moving piece” are so broad that virtually any structure which can effect their functions will read on them. Regardless, as indicated in the rejection of claim 16, additional 103 rejections can likely be made if some structure is added to the above limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen Kitt              Examiner, Art Unit 1717
11/4/2022                                                                                                                                                                                         

/YEWEBDAR T TADESSE/